DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's species election with traverse of claims 1-11 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden on the examiner.  This is not found persuasive because burden consists not only of specific searching of classes and subclasses and cooperative patent classification codes, but also of searching multiple databases for foreign references and literature searches. Burden also resides in the examination of independent claim sets for eligibility, clarity, enablement, description, and double patenting issues. 
Applicant’s allegation the reasoning given was “generic” is not found persuasive of error and misrepresents the specific rationale given on pages 2-3 of the last Office Action related to differing cooperative patent classification codes as a basis for patentably distinct species of inventions.
The examiner wishes to point out for the record that an election of species requirement is for search purposes only and does not necessarily narrow the scope of patentable claims, since nonelected species may be rejoined at the time of allowance. See 37 C.F.R. §1.146 and M.P.E.P. § 809.02(c) for a discussion of species election practice. In short, electing one species does not preclude consideration of the nonelected species later in the prosecution, i.e. at the time of allowance. The fact that per se is claimed in an allowable manner, all disclosed species may be rejoined to the claims, subject to evaluation for their patentability.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.
Claims 1-11 are under consideration on the merits.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicant is reminded of the duty to disclose information material to patentability as set forth in 37 CFR 1.56 and M.P.E.P. § 2001-2002.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “standardized”, “thermosensitive”, and “elastic” in claim 1 are relative and subjective terms which renders the claim indefinite. The terms “standardized”, “thermosensitive” and “elastic” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and/or correction is required.
Claim 1 recites “converting thermosensitive mold into a liquid colloidal state by incubating the thermosensitive mold together with the cell-containing blocks at a temperature higher than the solidifying point of the thermosensitive colloid, so that the cell containing blocks are released from the thermosensitive mold to separate the cell-containing blocks” (emphasis added), which blurs the metes and bounds of the claim for several reasons. First, “separate” and “release” are relative terms which encompass at least partial or complete separation and does not make clear if the block is or is not in physical contact with any surface of the mold to meet the “released”. 
Claim 2 recites “wherein each protruding block is dependently or independently in a shape of…”, which blurs the metes and bounds as it is not clear if the claim is limited to the recited Markush group or not. “In a shape of” is an ambiguous transitional phrase which could either be opened ended or closed to unrecited elements, and proper Markush group phrasing requires a closed group, see M.P.E.P. § 2173.05(h). A shape 
It is noted that claim 1 is entirely generic and relies entirely on functional language and so for the reasons above fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim. See M.P.E.P. § 2173.05(g).
In so much that claims 2-11 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.
For clarity of record, while claim 3 is reasonably clear with respect to “thermosensitive,” claim 3 is rejected as indefinite for depending from claim 1 and not resolving the point of confusion over “standardized” and “elastic” as recited in claim 1. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Notwithstanding the substantial issues of indefiniteness above, claim 1 appears to be free of the prior art. Hwang is considered the closest prior art. Hwang et al. (Biofabrication (2010), 2, 035003, 12pp; Reference U) and teaches a method of producing cell-laden alginate hydrogel disks comprising gelatin microspheres (i.e. a species of thermosensitive colloid) on multiply-layered agarose molds wherein said gelatin microspheres are subsequently dissolved to produce voids/pores in said disks 
Finally, while agarose is also reasonably construed as a “thermosensitive colloid”, the solidification temperature of agarose is dependent upon its concentration as taught by Ma et al. (US 8,137,563; Reference A)(see Col. 6, lines 54-65). Therefore, the 37°C heating temperature of Hwang used to melt the gelatin microspheres is not sufficient by itself to support an argument of inherency to partially melt the agarose such as to release the alginate hydrogel disks as Hwang does not teach any particular concentration of agarose.  "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).
.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Sean C. Barron/Primary Examiner, Art Unit 1653